Sed per Curiam.

When a writ of audita querela is made returnable to the County Court, it is the duty of one of the Judges signing the same to take a recognisance conformable in all respects to the statute, and to make a record of the same, which the Court will intend was done in the present case. The Judge taking such recognisance must be always prepared on request to make out and certify a copy of his record, and such copy is always proferted in the declaration upon the recognisance. These are duties in the Judge. There is another distin§£ duty to be performed by him, provided by the 44th section of the same act, and that is to enter upon the writ a minute of the recognisance, with the name of the surety or sureties, and the sum in which they are bound, which minute is to be signed by him at the time of the signing of the writ.
The Judge here appears to have complied literally with this part of his duty.
By the expression “ in due form of law,” he -notified the defendants, that the recognisance-by him before .taken and recorded was conformable to the provision of the statute.
Rule discharged.